HOOD, Judge
(dissenting).
The evidence convinces me that defendant Mitchell was free from negligence, and that the accident resulted solely from the negligence of plaintiff Dumas.
Even if my colleagues should accept only plaintiff’s version of the accident, which I think cannot be reconciled with the testimony of all other witnesses and the uncon-tradicted physical findings as to skid marks and the point of impact, it seems to me that on the basis of that testimony alone they would be compelled to conclude that plaintiff was guilty of contributory negligence barring him from recovery.
For these reasons, I respectfully dissent.